Motion by defendant, to vacate or discharge so much of the order of the vice chancellor of the first circuit as allowed the complainant to amend his bill and to move to reinstate the injunction, denied. Application by complainant to take demurrer of defendant Lovett, off the files for irregularity, also denied, and such demurrer ordered to stand as a regular demurrer to -the bill as amended. Neither party to have costs, as against the others. Cause referred to vice chancellor of the first circuit to hear and decide the same upon the demurrer.